Citation Nr: 1503197	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  06-03 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to March 20, 2006, in excess of 20 percent from March 20, 2006, to July 25, 2011, and in excess of 40 percent on or after July 26, 2011, for radiculopathy of the left lower extremity.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2006, the Veteran testified at a hearing held before a Decision Review Officer (DRO).  A copy of the transcript is of record.

In October 2008, the Board, in pertinent part, denied the issue of entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity effective prior to March 20, 2006, and a rating in excess of 20 percent thereafter.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in September 2009, granted a Joint Motion for Partial Remand, and vacated that portion of the October 2008 Board decision.  The case was returned to the Board for compliance with the September 2009 Joint Motion.  

In February 2010, the Board denied a separately compensable evaluation for radiculopathy of the left lower extremity prior to March 20, 2006, and denied a rating in excess of 20 percent for radiculopathy of the left lower extremity as of March 20, 2006.  The Veteran again appealed the Board's decision to the Court which, in a March 2011 Order, granted the parties' Joint Motion, vacating the Board's February 2010 decision and remanding the claim for compliance with the terms of the Joint Motion.

In May 2011, the Board remanded the claim for additional development and adjudicative action.  In an April 2014 rating decision, the RO increased the evaluation for radiculopathy of the left lower extremity to 10 percent effective from April 29, 2005, to March 19, 2006, and to 40 percent effective from July 26, 2011.  Because the assigned disability ratings are not the maximum rating available, this issue remains on appeal and was returned to the Board for further appellate review.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the "Virtual Benefits Management System (VBMS)."  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to ensure due process.  In the April 2014 rating decision, the RO indicated that its determination was considered a full grant for this issue sought on remand for a separately compensable evaluation effective prior to March 20, 2006.  As such, in the April 2014 Supplemental Statement of the Case (SSOC), only the issue of an evaluation in excess of 40 percent for radiculopathy of the left lower extremity was readjudicated.  There was no discussion of the two earlier staged ratings.

However, as noted above, the Board finds that, because the assigned disability ratings of 10, 20, and 40 percent are not the maximum rating available for radiculopathy of the left lower extremity, the issue remains on appeal for all three staged rating periods.  See AB, 6 Vet. App. at 35.  Therefore, a remand is required for the AOJ to consider all three time periods, and if the benefit sought is not granted, to issue a Supplemental Statement of the Case (SSOC).

Accordingly, the case is REMANDED for the following action:

The entire case (entitlement to an initial evaluation in excess of 10 percent prior to March 20, 2006, in excess of 20 percent from March 20, 2006 to July 25, 2011, and in excess of 40 percent on or after July 26, 2011, for radiculopathy of the left lower extremity) should be reviewed by the AOJ.  Any needed development should be conducted.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

